DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki et al. (US 2017/0076907 A1).
Regarding claim 1, Matsuki discloses a photocathode emitter comprising: a transparent substrate (33, π[0021]); a photocathode layer (32); and a plasmonic structure array (31) disposed between the transparent substrate and the photocathode layer, wherein the plasmonic structure (31) is configured to operate at a wavelength from 193 nm to 430 nm (π0021]).
Regarding claim 2, Matsuki discloses a photocathode emitter wherein the photocathode layer includes one or more of Cs2Te, CsKTe, GaAs, GaN, CsI, CsBr, or an AlGaN(P) alloy (π0028]).
Regarding claim 3, Matsuki discloses a photocathode emitter wherein the transparent substrate includes one or more of ultraviolet fused silica, CaF2, quartz, sapphire, MgF2, or LiF (π[0021]).
Regarding claim 4, Matsuki discloses a photocathode emitter wherein the plasmonic structure array is fabricated of aluminum (π[0026]).

Regarding claim 12, Matsuki discloses a method wherein the wavelength is from 193 nm to 365 nm (π0021]).
Regarding claim 13, Matsuki discloses a method wherein the wavelength is from 193 nm to 266 nm (π0021]).
Regarding claim 14, Matsuki discloses a method wherein the photocathode layer includes one or more of Cs2Te, CsKTe, GaAs, GaN, CsI, CsBr, or an AIGaN(P) alloy (π0028]).
Regarding claim 15, Matsuki discloses a method wherein the transparent substrate includes one or more of ultraviolet fused silica, CaF2, quartz, sapphire, MgF2, or LiF (π0021]).
Regarding claim 16, Matsuki discloses a method wherein the plasmonic structure is fabricated of aluminum (π0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (US 2017/0076907 A1) in view of Niigaki et al. (US 2008/0042563).

Regarding claim 6, Matsuki in view of Niigaki fails to state the plasmonic structure array having a central aperture diameter from 50 nm to 100 nm. One skilled in the art would have reasonably contemplate optimizing the central aperture size within the claimed range in order to induced surface plasmon resonance in a designated wavelength region, as an obvious matter of design engineering. It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to optimizing the central aperture size within diameter from 50 nm to 100 nm in order to induced surface plasmon resonance in a designated wavelength region, since such a modification would have involve a mere change in the size of a component.

Allowable Subject Matter
Claims 7-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 8, claim 8 is allowable for the reasons given in claim 7 because of its dependency status from claim 7.
Regarding claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the limitation of a cap layer disposed on a side of the photocathode layer opposite the plasmonic structure array.
Regarding claim 10, claim 10 is allowable for the reasons given in claim 9 because of its dependency status from claim 9.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879